DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 04/07/2021 has been entered and fully considered. Claims 1-4 and 6-25 are pending, of which claims 1, 6, 9-11, 21 and 24 are currently amended, claim 25 is new, and claims 10 and 11 are withdrawn. Claim 5 is cancelled. No new matter has been added.
In view of the amendment the previous objections to the drawings and the rejection of claims 1-9 and 12-24 under 35 USC 103 over Breed in view of McGuire are withdrawn. However, the previous objections to the specification and rejection of claim 21 under 35 USC 112 are maintained, and claims 1-4, 6-9 and 12-25 are now rejected under 35 USC 103 over McGuire in view of Breed. This action is final.

Drawings
The drawings were received on 04/07/2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities (paragraph numbers refer to the published version of the specification):  
In paragraph [0054] the word “housing” is omitted before the number 202.
In paragraph [0062] an extraneous number 216 is included before the word BlueTooth.
In paragraph [0066] the first external back surface 306 is incorrectly referred to as the first external front surface 306 in two instances and the second external back surface 308 is incorrectly referred to as the second external front surface 308 in two instances.
In paragraph [0067] the second external top surface 312 is incorrectly referred to as the second external back surface 312 and the external back surfaces 306 & 308 is incorrectly referred to as the external front surfaces 306 & 308.
In paragraph [0072] the reference number 316 is incorrectly used in combination with the reference number 318 to refer to the second keyed lower insertion feature 318.
In paragraph [0079] the reference number 418 is omitted following the second receiver top wall and the reference numbers 300-306 are incorrectly used to refer to the battery module external side surfaces 300-304.
In paragraph [0080] the reference numbers 300-306 are incorrectly used to refer to the battery module external side surfaces 300-304.

In paragraph [0084] the reference number 716 is incorrectly used to refer to the solar power and communications bus 704.
In paragraph [0085] the reference number 716 is incorrectly used to refer to the solar power and communications bus 704.
In paragraph [0094] the reference number 210E is incorrectly used to refer to the module battery 210B.
In paragraph [0097] the reference number 210E is incorrectly used to refer to the module battery 210B.
In paragraph [0101] the reference number 214 is incorrectly used to refer to the bus 214B.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims contain many functional limitations. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, all of the claimed functional limitations have been considered, but they have been given weight only to the extent that they imply structure to the apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “a shaped sealant structure” in the second line. It is uncertain whether this refers to the same “shaped sealant structure” already recited in claim 16, from which claim 21 depends, or if it is intended to introduce an additional feature.
Claim 21 recites the limitation “an electrical power connector” in the fourth line. It is uncertain whether this refers to the same “electrical power connector” already recited in claim 20, from which claim 21 depends or if it is intended to introduce an additional feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0201192 A1 (McGuire) in view of US 2008/0282817 A1 (Breed).

    PNG
    media_image1.png
    426
    701
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    464
    463
    media_image2.png
    Greyscale

Regarding claims 1 and 22-24, McGuire discloses an apparatus (field device) for coupling with a fluid flow channel (pipeline) [0022] and communicatively coupled with an electronic communications network (wireless communication channel) [0023], the apparatus comprising a flow detector/means to detect fluid flow, the flow detector sensing fluid flow of the channel and generating measurement data that indicates a measured value of fluid flow in the fluid flow channel (transmitters sense process variables such as process flow) [0022], a communications interface/means to report fluid flow detection communicatively coupled with the flow detector and receiving measurement data from the flow detector, the communications interface communicatively coupled with the electronic communications network and transmitting information derived from the measurement data received from the flow detector (wireless transmitters transmit outputs representing the process variables over a wireless communication channel) [0023], and a detachable battery module (battery assembly latched in place) [0043], detachably coupled (the battery can be removed) [0048] with the flow detector 
McGuire does not teach that the detachable battery module is configured to be coupled with and receive electrical power from an external mains electrical power source. Breed however teaches designing a power source for a transmitter as a battery which is charged when a connection to a power grid (external mains electrical power source) is available, to prevent a lack of power from preventing the sensors or processor and communications unit from transmitting information to the remote facility [0422]. Therefore it would have been obvious to one of ordinary skill in the art to configure the detachable battery module of McGuire to be coupled with and receive electrical power from an external mains electrical power source, as in Breed, because it could prevent a lack of power from preventing the transmission of information.
Regarding claim 2, McGuire further discloses a controller (industrial process field device electronics) communicatively coupled with the flow detector and the communications interface (including communication circuitry for communicating wirelessly), the controller receiving fluid flow measurements from the flow detector and transmitting information derived from the measurement data received from the flow detector to the communications interface [0027], the controller detachably coupled with and receiving electrical power from the detachable battery module (the detachable battery module has power connectors that connect power to industrial process field device electronics) [0029]. 

Regarding claim 4, McGuire further discloses an external power source link (a threaded conduit entry hub provides an opening to the field wiring compartment for mounting a solar array), the external power source link coupled with and providing electrical power to the flow detector, the controller, and the communications interface, wherein the electrical power delivered by the external power source link is sourced externally from the apparatus [0044].
Regarding claims 6 and 7, McGuire further discloses that the detachable battery module comprises an energy pathway (terminals 712) and an energy storage cell (rechargeable sealed lead acid battery), the energy pathway coupled with the energy storage cell and detachably coupled to an external power source (solar array 706 that charges the battery assembly 720) [0044], such that the energy pathway delivers power received from the external power source to the energy storage cell, and the energy pathway delivers electrical power received from the external power source through the detachable battery module to the flow detector, the controller and the communications interface when electrical power is not received from the external power source.
Regarding claims 8 and 9, McGuire further discloses that the electrical battery module further comprises a power management circuit (energy limiter) disposed within the energy pathway and between the external power source and the energy storage cell and configured and positioned to manage distribution of electrical power received from the external power 
Regarding claims 12-21, McGuire further discloses that the detachable battery module is enclosed within a shaped sealant structure (plastic resin housing) and comprises at least one keyed feature/battery projection formed by the shaped sealant structure (protruding molded connector body comprising a polarizing rim) [0040] to permit only properly aligned detachable placement in a recessed portion (polarizing shell) [0040] of the housing and coupling of the detachable battery module with the controller in the housing (a tapered fit allows the battery contacts to be prealigned with the power connector while sliding the molded connector body onto the shroud to prevent bending or other damage to the power connector; the molded connector body and the shroud for the sealed lead acid battery have mating shapes (polarizing shapes) that are different from the shapes of connector bodies and shrouds that are for non-rechargeable battery assemblies to preclude inserting the wrong type of battery in a field device) [0036], [0044], wherein the at least one keyed feature comprises an electrical power connector (battery contacts) [0036] coupled with the electrical power pathway (terminals) [0044]. See Figs. 3, 4, 7.
Regarding claim 25, McGuire further discloses a retention clip (latches 508, 510) extending from a side wall (feedthrough wall 504) of the housing 506, wherein the retention clip 508, 510 is configured to hold the detachable battery module in place (engage slots in the battery assembly 530 for supporting the battery assembly) when the detachable battery module is coupled to the housing (installed and latched in place) [0042], [0043]. See Figs. 5, 6.

Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. 
With respect to the specification objections, the applicant alleges that amendments have been made in a substitute specification, however no substituted specification was filed with applicant’s reply.
With respect to the 112 rejection, the applicant alleges that claim 21 has been amended to overcome the rejection, however the amendment only addresses one of the three issues that were raised. The terms “a shaped sealant structure” and “an electrical power connector” remain ambiguous, based on these features being previously introduced in claims 16 and 20, respectively.
Applicant’s arguments with respect to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727